Title: Thomas Jefferson to Mary Stith, 7 March 1811
From: Jefferson, Thomas
To: Stith, Mary


          
            Dear Madam
            Monticello Mar. 7. 1811.
          
           In the year 1753. your father, mine, Colo Fry, Dr Hopkins, Major Meriwether and mr Scott purchased of Philip Mayo a tract of 400. as of land in this county (Albemarle) on the branches of Hardware, for the sum of seventeen pounds.  the land itself was deemed, as it now is, of little or no value; but the vein of Limestone which passes from North to South through this state, shews itself in this tract, and as all of them had valuable lands not very distant, they supposed the use of the limestone might become a convenience worth the 9. or 10. dollars a piece they were to pay.  mr Stith then held Edgehill about a dozen miles on this side of the tract, and the Barringer’s creek estate, 8. miles on the other side. mine  my father held the lands I live on adjoining Edgehill, and those my brother holds, 10 miles on the other side, to whom the share in the Limestone tract was given. he sold it to me some years ago for £10. being about the original cost of the share, with 5. per cent simple interest on it to that time.  two persons have taken & held possession of about half the tract, one of them upwards of 50. years, & the other nearly as long, under claims unknown to me. some of our copartners desire to bring suits to oust these persons, and cannot do so it without making us either plaintiffs or defendants. I doubt whether the object is worth the expence, were the event of the suit more certain than it is, as to the oldest tenant at least. but on the whole I have thought it better to be a plaintiff than a defendant: and they have requested me to ask of you to join on the same side of the action. it is taken for granted the title to your father’s portion is in you, as we have not heard of it’s being sold, by his representatives, to whom indeed it is probable that their right to this small piece of property was unknown. the object of this letter therefore is to request that your name may be joined in the action with the co-plaintiffs, and it is for your information of the nature of the case that I have entered into all these details. may I ask the honor of an answer on this subject?
          I avail myself of this occasion of recalling myself to your recollection. I imagine our acquaintance is of longer standing than that of either of us with any other person now living. I believe it goes back to about 1748. or 1749. I recollect the infantile scenes in which we participated with peculiar pleasure even at this day, and I beg leave to tender you the assurances of uninterrupted friendship, esteem & respect.
          
            Th:
            Jefferson
        